DETAILED ACTION
1.	This is in reply to an application filed on 12/16/2020. Claims 1-20 are pending examination.

2.   The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  

3.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 is non-transitory machine-readable storage medium claim, but it depends on claim 12, which is a controller claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, examiner assumes that claim 17 depends on claim 13.
4.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 7, 11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ndu et al. US 2018/0365451 (hereinafter Ndu).


Regarding claim 1 Ndu teaches a controller comprising: a secure memory to store a key; and a processor to (Ndu teaches memory device may be built-in a device controller [0017]. Generating an encryption/decryption key and store it in a secure memory [0027] and fig. 1): access a system memory that is external of the controller and that is accessible by a main processor separate from the controller (Ndu teaches integrated circuit may include a plurality of components such as a controller and a memory (i.e. I/O device is external to the controller) [0014], fig. 1, wherein the integrated circuit may include a CPU which communicates with the I/O device (i.e. memory) [0024], fig. 1), protect information retrieved from the system memory using the key to produce protected information, and store the protected information in the system memory (Ndu teaches retrieving plaintext data from a memory, encrypting the plaintext data and then store the encrypted data into the memory [0019-0020]).  
Regarding claim 2 Ndu teaches the controller of claim 1, wherein the processor is to access the system memory using a direct memory access (DMA) [0049].  

In response to Claim 3: Rejected for the same reason as claim 13
In response to Claim 4: Rejected for the same reason as claim 13

Regarding claim 5 Ndu teaches the controller of claim 4, wherein the encrypting of the information using the key comprises encrypting the information in place in the system memory [0026].  

Regarding claim 7 Ndu teaches the controller of claim 1, wherein the protecting of the information using the key comprises cryptographically signing the information using the key to produce a digital signature, and wherein the protected information comprises the digital signature [0026].  

Regarding claim 11 Ndu teaches the controller of claim 1, comprising a secret, wherein the processor is to generate the key based on the secret (Ndu teaches generating the encryption/decryption key based on a secret information such as a user password and/or fingerprint [0027]).  

Regarding claim 13 Ndu teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a controller to: receive an indication to protect information in a system memory of a computer system, the system memory separate from the controller; read the information from the system memory; protect, using a key in the controller that is inaccessible to an entity outside of the controller, the information to produce protected information; and write the protected information to the system memory (Ndu teaches integrated circuit may include a plurality of components such as a controller (i.e. I/O device is separate from the controller) [0014], fig. 1. A processor may send a writing request to copy data from one memory to another, and based on the request A DMA engine reads, encrypts the data, and copies the encrypted data to another memory [0049], and fig. 4); 

Regarding claim 16 Ndu teaches the non-transitory machine-readable storage medium of claim 13, wherein the reading of the information and the writing of the protected information comprise direct memory access (DMA) operations [0049].  

In response to Claim 17: Rejected for the same reason as claim 7
In response to Claim 18: Rejected for the same reason as claim 16
In response to Claim 19: Rejected for the same reason as claim 7


5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ndu as mentioned above, in view of Holtzman et al. US 2008/0034440 (hereinafter Holtzman).

Regarding claim 6 Ndu teaches the controller of claim 4. Ndu does not teach encrypting information at an offset such that the encrypted information is stored in a memory at offset from a location of a cleartext version of the information in the memory. Holtzman substantially teaches storing encrypted files and unencrypted files on different partitions of a memory. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ndu such that the invention further includes encrypting information at an offset such that the encrypted information is stored in a memory at offset from a location of a cleartext version of the information in the memory. One would have been motivated to do so to make the system more efficient, for example storing cleartext data and encrypted data in different partitions in the memory makes it more efficient to manage the different types of data.

5.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ndu as mentioned above, in view of Seshadri et al. US 8997205 (hereinafter Seshadri).

Regarding claim 8 Ndu teaches the controller of claim 1, wherein the protecting of the information using the key is performed (Ndu teaches encrypting the plaintext data and then store the encrypted data into the memory [0019-0020], wherein the encryption may be performed by an encryption key [0027] and fig. 1). Ndu does not teach a security domain that includes hardware and a bare metal operating system (OS) of a computer system comprising the system memory and the main processor. Seshadri substantially teaches a secure domain includes a bare metal platform of a host computer hardware such as a CPU, memory, and circuits (col. 3, lin. 47-61), wherein the secure domain includes an operating system (col. 3, lin. 62-col. 4, lin. 1-5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ndu such that the invention further includes a security domain that includes hardware and a bare metal operating system (OS) of a computer system comprising the system memory and the main processor. One would have been motivated to do so to ensure that the system includes the above components, so it can perform all requested functions.

In response to Claim 9: Rejected for the same reason as claim 14

5.
Claims 10, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ndu and Seshadri as mentioned above, in view of Nissany et al. US 20150372812 (hereinafter Nissany).

Regarding claim 10 Ndu teaches the controller of claim 9. Ndu and Seshadri do not teach a user domain is associated with a tenant of an as-a-Service (aaS) provided by a computer system. Nissany substantially teaches a plurality of customers may access aaS environment in a multi-tenant [0048], [0055] and fig. 4-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ndu and Seshadri such that the invention further includes a user domain is associated with a tenant of an as-a-Service (aaS) provided by a computer system. One would have been motivated to do so to allow the user to enjoy accessing a plurality of applications on the tenant.

Regarding claim 14 Ndu teaches the non-transitory machine-readable storage medium of claim 13, wherein the indication is from a requesting entity that is in a security domain different from a domain associated with a tenant of the computer system (Ndu teaches a processor may send a writing request to copy data from one memory to another, and based on the request A DMA engine reads, encrypts the data, and copies the encrypted data to another memory [0049], and fig. 4, and further Nissany teaches a plurality of customers may access aaS environment in a multi-tenant [0048], and fig. 4-5).  

Regarding claim 15 Ndu teaches the non-transitory machine-readable storage medium of claim 14, wherein the protecting of the information in the security domain is invisible to the tenant ([0048] from Nissany).  

Regarding claim 20 Ndu teaches the method of claim 18, wherein the entity is in an operator plane of the computer system, the operator plane separate from a data plane associated with a tenant of the computer system (Ndu teaches a plurality of users with a plurality of entities may access aaS in a multi-tenant [0055], and fig. 4-5).


5.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ndu as mentioned above, in view of Moore et al. US 2014/0105244 (hereinafter Moore).

Regarding claim 12 Ndu teaches the controller of claim 1. Ndu does not teach a controller is a baseboard management controller. Moore substantially teaches a computer system may include a plurality of components such as a baseboard management controller [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ndu such that the invention further includes a controller is a baseboard management controller. One would have been motivated to do so to allow a remote monitoring and management of a host system.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494